Citation Nr: 0630959	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine for 
the period of time prior to February 3, 2006.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine for 
the period of time subsequent to February 2, 2006.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1983 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That rating decision granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent disability rating.  Subsequently, 
an increased rating of 20 percent has been granted effective 
February 2006.  

In August 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
received by the Board in July 2006 and was granted for good 
cause in August 2006.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).

The case was previously before the Board in January 2006, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  For the period of time prior to February 3, 2006, the 
veteran's service-connected degenerative disc disease of the 
lumbar spine was manifested by:  forward flexion to 90 
degrees; extension to 10 degrees; lateral flexion (side 
bending) to 10 degrees; and, complaints of pain and 
discomfort.  It was not shown to be manifested by muscle 
spasm, moderate limitation of motion, ankylosis, neurologic 
abnormalities, abnormal spine contour, or incapacitating 
episodes.

2.  For the period of time beginning on February 3, 2006, the 
veteran's service-connected degenerative disc disease of the 
lumbar spine is manifested by:  forward flexion to 45 
degrees; extension to 20 degrees; lateral flexion (side 
bending) to 25 degrees, bilaterally; rotation to 20 degrees, 
bilaterally; and, complaints of pain and discomfort.  It is 
not manifested by muscle spasm, ankylosis, neurologic 
abnormalities, abnormal spine contour, or incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
for the period of time prior to February 3, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective prior 
to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
April 2002 and March 2005 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded a recent VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision of January 
2003 which granted service connection.  Accordingly, the 
initial adjudication of the increased rating claim on appeal 
was prior to the letter which satisfied the current duty to 
notify and assist provisions.  However, the claims were 
subsequently readjudicated.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
degenerative disc disease of the lumbar spine.  Thus, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected degenerative disc disease of the lumbar spine.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's hearing testimony and contentions; 
Social Security Records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for an increased disability 
rating in question.  

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was originally granted for degenerative 
disc disease of the lumbar spine which was rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
Rating Schedule, prior to September 26, 2003, provided for a 
noncompensable rating for postoperative, cured intervertebral 
disc syndrome.  A 10 percent rating was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating, the 
highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In January 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported having low 
back pain with pain radiating into both legs.  Physical 
examination revealed no spasm or tenderness.  Range of motion 
testing was conducted and revealed:  forward flexion to 90 
degrees; extension to 10 degrees; lateral flexion (side 
bending) to 10 degrees.  The veteran stopped his ranges of 
motion when he complained of pain.  Neurologic testing was 
negative for any abnormalities.  The diagnosis was 
degenerative disc disease of the lumbar spine.  

VA medical treatment records dated prior to the January 2003 
VA examination were obtained.  Only a single record contains 
a complaint of low back pain.  

In August 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that his degenerative disc disease of the lumbar 
spine was incapacitating.  He stated that he had been put on 
bed rest by treating VA physicians.  He also indicated that 
he had very limited range of motion and pain of his lumbar 
spine.  The Board has obtained the veteran's VA medical 
treatment records.  The majority of these records do not deal 
with treatment of the veteran's degenerative disc disease, 
but rather treatment for other medical conditions.  While VA 
treatment records dated in February and July 2005 reveal 
treatment of the veteran's pain there is no indication in 
these records of any incapacitating episodes which required 
bed rest prescribed by a physician and treatment by a 
physician as contemplated at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (1) (2006).  The 
veteran has also submitted evidence showing he is receiving 
disability benefits from the Social Security Administration 
(SSA).  However, these records reveal that the award of SSA 
benefits is for a psychiatric disability and not the service-
connected lumbar spine disability which is at question in the 
present appeal.   

In February 2006, the most recent VA examination of the 
veteran was conducted.  he reported having constant low back 
pain with occasional exacerbations of severe back pain with 
radiation down his legs.  Physical examination revealed that 
the veteran walked with a limp.  Paravertebral tenderness was 
noted.  Range of motion testing revealed forward flexion to 
45 degrees; extension to 20 degrees; lateral flexion (side 
bending) to 25 degrees, bilaterally; rotation to 20 degrees, 
bilaterally.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine for the period of time prior to February 3, 
2006.  The January 2003 VA examination of the veteran 
revealed no spasm, tenderness, or neurologic abnormality.  
Range of motion testing revealed forward flexion to 90 
degrees; extension to 10 degrees; lateral flexion (side 
bending) to 10 degrees.  There is no evidence showing 
anything but mild intervertebral disc syndrome during this 
period of time.  The ranges of motion noted do not even 
warrant the assignment of a 10 percent disability rating 
under the current criteria and there is no evidence that the 
veteran suffered incapacitating episodes related to his 
service-connected degenerative disc disease.  The evidence of 
record does not reveal that the veteran meets any of the 
criteria noted above which would warrant the assignment of a 
disability rating in excess of 10 percent for his service-
connected lumbar spine degenerative disc disease for this 
period of time.  He is not shown to have had recurring 
attacks, muscle spasm, moderate limitation of motion, 
ankylosis, neurologic abnormalities, abnormal spine contour, 
or any incapacitating episodes.  Accordingly, entitlement to 
a disability rating in excess of 10 percent prior to February 
2006 must be denied.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 20 percent for 
the veteran's service-connected degenerative disc disease of 
the lumbar spine for the period of time beginning on February 
3, 2006.  At that time the most recent VA examination of the 
veteran was conducted.  Range of motion testing revealed 
forward flexion to 45 degrees; extension to 20 degrees; 
lateral flexion (side bending) to 25 degrees, bilaterally; 
rotation to 20 degrees, bilaterally.  This meets the criteria 
for a 20 percent disability rating under the applicable 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  However, there is no evidence of limitation of 
forward flexion of the lumbar spine to 30 degrees, nor is 
there evidence of ankylosis of the spine or incapacitating 
episodes.  Accordingly, entitlement to a disability rating in 
excess of 20 percent must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those noted above, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess 10 percent for the veteran's 
degenerative disc disease of the lumbar spine, for the period 
of time prior to February 3, 2006, is denied.

A disability rating in excess 20 percent for the veteran's 
degenerative disc disease of the lumbar spine, for the period 
of time subsequent to February 2, 2006, is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


